per CURIAM:
Atendiendo a una solicitud del Lie. Luis Miranda Cruz para que se le aceptara su renuncia como abogado y notario, y que se le declarara total y permanentemente in-capacitado para ello, decretamos su suspensión provisional del ejercicio de la abogacía y el notariado. Se informó sobre la petición al Colegio de Abogados de Puerto Rico para que desig-nara uno o más abogados que investigaran la condición del pe-ticionario, asumieran su representación profesional e infor-maran lo que fuera procedente. El abogado designado, Lie. Francisco Guzmán Rivera, solicitó que a tono con la Regla 13.1 del Reglamento de este Tribunal se nombrara un Comi-sionado Especial para que éste recibiera prueba sobre la capa-cidad mental y/o emocional del peticionario. El 15 de marzo *711de 1984 designamos Comisionado Especial al Lie. Agustín Mangual Hernández.
Conforme al procedimiento establecido en la Regla 13.1 (c), el Comisionado Especial nombró un panel de tres médicos psi-quiatras. Éstos procedieron a examinar extensamente al peti-cionario, rindieron informes fundamentados y explícitos, y comparecieron a la vista celebrada ante el Comisionado Especial.
En su informe, el Comisionado Especial hace las siguien-tes conclusiones y recomendaciones:
Los mencionados peritos psiquiatras coinciden en su testi-monio de que el peticionario Luis Miranda Cruz no está men-talmente capacitado para asumir competente y adecuada-mente la representación legal de sus clientes o para ejercer la profesión de abogado en esta jurisdicción.
Así surge también de las conclusiones de sus informes ad-mitidos en evidencia.
POR TODO LO CUAL, el Comisionado Especial suscri-biente, salvo el mejor criterio de este Hon. Tribunal, reco-mienda que el Lie. Luis Miranda Cruz sea suspendido indefi-nidamente del ejercicio de la práctica de la abogacía y del notariado.
El abogado del peticionario no presentó objeciones a dicho informe. Hemos examinado el expediente del caso, así como el informe del Comisionado Especial y los informes de los tres psiquiatras y concluimos que el peticionario padece de una condición mental, diagnosticada como personalidad esquizoide y psicasténica, esquizofrenia tipo paranoide, que le impide ejercer competente y adecuadamente la abogacía y la notaría, así como mantener el patrón de conducta que debe observar todo abogado. Como reflejo o resultado de esta condición, el peticionario abandonó totalmente la práctica de la profesión desde antes de su petición de renuncia en abril de 1983. En los últimos años se ha desempeñado como sembrador, término *712usado por él, (1) de frutas y vegetales, y a escribir una obra titulada El verdadero cuento de Juan Bobo, el primario. (2)
En mérito de lo expuesto, se dictará sentencia que separe indefinidamente al peticionario del ejercicio de la profesión de abogado, retroactiva al 28 de abril de 1983, por razón de incapacidad mental, según lo dispuesto en la Regla 13.1 del Reglamento de este Tribunal, considerando esta separación como una medida especial de protección social y no como un desaforo.

En caso de que cesare la incapacidad del peticionario, podrá solicitar su reinstalación conforme lo dispone el inciso (h) de la Regla 13.1 de nuestro Reglamento.

El Juez Asociado Señor Negrón García se inhibió.

(1) En el informe del doctor Fernández Cuevas se apunta que el peti-cionario “[e]stablece diferencia entre ‘sembrador’ y ‘agricultor’ ya que éste último destroza o corta la tierra para sobrevivir y el primero siembra el fruto que es permanente. Las ideas de él giran preponderantemente ‘sobre qué somos y sobre el dios del bien y el mal.’ ‘El del bien construye y el del mal destruye.’ ”
El doctor Santiago en su informe expone sobre este aspecto lo si-guiente: “Recuerde doctor, que soy sembrador, no agricultor. Siembro cora-zones, mangó, pomarosas, chinas, maíz y calabaza; los árboles se regalan porque nadie quiere comprarlos.
“Prefieren sembrar plásticos, latas, y botellas en sus parcelas, en vez de sembrar la raíz de la vida.”


(2) Manuscrito de 273 páginas que obra en autos y que fue examinado y analizado por el panel médico.